    Case: 1:16-cv-09534 Document #: 99 Filed: 05/20/20 Page 1 of 4 PageID #:608




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


SWAYSEY RANKIN,                     )
                                    )
          Plaintiff,                )
                                    )                Case No. 16 C 9534
    v.                              )
                                    )                Judge John Z. Lee
WEXFORD HEALTH SOURCES, INC., )
SALEH OBAISI, M.D., WILLIAMS, M.D., )
DAVIS, M.D., and BAKER, M.D.,       )
                                    )
          Defendants.               )


                                      ORDER

      Plaintiff Swaysey Rankin has filed (1) a pro se motion to reinstate defendants

Dr. Obaisi and Dr. Baker and to substitute a party [93], as well as (2) a pro se motion

“to alter or amend judgment pursuant to [Federal Rules of Civil Procedure] 60 and

59” [94]. For the reasons stated herein, these motions are denied. The Court,

however, denies Defendants’ request for sanctions [96] in connection with the filing

of these motions.


                                   STATEMENT

      In an August 2019 order this Court dismissed this case without prejudice as

to defendants Dr. Baker and Dr. Obaisi since they were not served and granted

summary judgment as to the remaining defendants. Mem. Op. and Order, ECF No.

85. Rankin has now filed a motion seeking to reinstate Dr. Baker and Dr. Obaisi,

and to substitute Dr. Obaisi with Dr. Obaisi’s estate, given that he is deceased, on
    Case: 1:16-cv-09534 Document #: 99 Filed: 05/20/20 Page 2 of 4 PageID #:609




the ground that the failure to serve these defendants was due to the “neglect” of

Rankin’s attorney. Mot. Reinstate and Substitute at 1, ECF No. 93. Rankin has

also filed a motion for the Court to “reconsider the dismissal of the case pursuant to

Rules 60 and 59,” in which he alleges that his attorney was ineffective in defending

against summary judgment and also takes issue with the Court’s analysis in its

order granting summary judgment. Mot. Alter or Amend J., ECF No. 94.

      The Court first notes that, though the instant motions have been filed pro se,

Rankin is still represented by counsel in this case. Cf. United States v. Khatib, 606

F. App’x 845, 847 (7th Cir. 2015) (“[A] defendant who is represented by counsel

relinquishes the right to file his own pro se submissions.”). The Court further notes

that Rankin’s bare assertion of attorney neglect is insufficient to reinstate a case as

to defendants that were never served. Cf. Tso v. Delaney, 969 F.3d 373, 376 (7th

Cir. 1992) (“[S]imple attorney neglect, without more, cannot serve as the basis for

finding of good cause [needed to extend the time limit for effectuating service under

FRCP 4(m)].”).

      The Court is also unpersuaded by Rankin’s argument that judgment should

be reopened because his attorney inadequately defended against that judgment.

Rankin’s argument on this front largely relies on his attorney’s alleged failure to

conduct meaningful discovery and his related failure to comply with aspects of Local

Rule (“LR”) 56.1. Specifically, as noted in the Court’s order granting summary

judgment, Rankin’s brief in opposition to summary judgment in several instances

disputed facts set forth by the Defendants and yet failed to reference “affidavits,



                                          2
    Case: 1:16-cv-09534 Document #: 99 Filed: 05/20/20 Page 3 of 4 PageID #:610




parts of the record, and other supporting materials relied upon” for the denial, LR

56.1(b)(3)(B). Further, Rankin’s brief in opposition also cited, improperly, to his

initial complaint and exhibits.     With that said, however, the Court granted

summary judgment through an analysis that explicitly “excus[ed] Rankin’s failure

to comply with Local Rule 56.1.” Mem. Op. and Order at 2 n.2. Additionally,

Rankin’s argument that his attorney could have, and should have, discovered more

evidence in discovery is supported merely by conclusory statements. And while

Rankin argues that the Court should also reconsider its order granting summary

judgment on the ground that his attorney was neglectful in failing to serve Dr.

Baker and Dr. Obaisi, the Court notes that the case was dismissed with respect to

those two defendants without prejudice and that it would lack sense to unsettle

judgment as to some defendants on the ground that service was not effectuated with

respect to other defendants.

      Finally, the Court—after careful consideration—rejects Rankin’s argument

that the order granting summary judgment should be reconsidered because of

certain disagreements he has with the Court’s analysis in that order, including the

analysis supporting the conclusion that Rankin failed to establish conscious

disregard for defendant LaTanya Williams. The arguments he provides either could

have and should have been made earlier—and are thus inappropriate for a motion

to reconsider or a motion for relief from the judgment, see, e.g., Granite State Ins.

Co. v. Degerlia, 925 F.2d 189, 192 n.7 (7th Cir. 1991) (“[A] motion to reconsider does

not ‘serve as the occasion to tender new legal theories [or new evidence] for the first



                                          3
    Case: 1:16-cv-09534 Document #: 99 Filed: 05/20/20 Page 4 of 4 PageID #:611




time.’” (second alteration in original) (quoting Keene Corp. v. Int’l Fidelity Ins. Co.,

561 F. Supp. 656, 666 (N.D. Ill. 1983))); Fed. R. Civ. P. 60 (b)—or were already

addressed by the Court in its earlier order.

      With that said, the Court denies Defendants’ request for sanctions in

connection with the filing of these motions. While Defendants claim that Rankin

breached an agreement for him to abstain from continuing to litigate this case, a

closer examination of the agreement shows that Rankin only promised to abstain

from appealing this case. See Email from Olson to Gorski, ECF No. 96-1.



IT IS SO ORDERED.                              ENTERED: 5/20/20




                                               ___________________________
                                               John Z. Lee
                                               United States District Court Judge




                                           4
